MEMORANDUM OPINION


No. 04-08-00253-CR

Gonzalo MARES,
Appellant

v.

The STATE of Texas,
Appellee

From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CR-1557
Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	May 28, 2008

DISMISSED
	Gonzalo Mares pleaded nolo contendere to possession of less than one gram of cocaine
pursuant to a plea bargain agreement. The trial court imposed sentence and signed a certificate
stating that this "is a plea-bargain case, and the defendant has NO right of appeal." See Tex. R. App.
P. 25.2(a)(2). Mares timely filed a notice of appeal. The clerk's record, which includes the plea
bargain agreement and the trial court's Rule 25.2(a)(2) certification, has been filed. See Tex. R. App.
P. 25.2(d). This court must dismiss an appeal "if a certification that shows the defendant has the right
of appeal has not been made part of the record." Id.
	The clerk's record establishes this is a plea bargain case; that is, the punishment assessed by
the court does not exceed the punishment recommended by the prosecutor and agreed to by the
defendant. Mares's appointed appellate counsel has advised the court in writing that she has
reviewed the record and can find no right of appeal. After reviewing the record and counsel's notice,
we agree that Mares does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.
App. 2005) (holding that court of appeals should review clerk's record to determine whether trial
court's certification is accurate). We therefore dismiss this appeal. Tex. R. App. P. 25.2(d). 

							PER CURIAM
Do not publish